DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loftin (US 6591139).


    PNG
    media_image1.png
    387
    488
    media_image1.png
    Greyscale

 	With respect to claim 1, figure 5 of   produces a method for operating a wireless power transmission system, the method including: providing, by a transmission controller of the wireless power transmission system, a driving signal (MOD. GATE IN) for driving a transmission antenna (L1) of the wireless power transmission system, the driving signal based, at least, on an operating frequency (f.sub.0) for the wireless power transmission system; receiving, by at least one transistor (Q1) of an amplifier (52) of the wireless power transmission system, the driving signal (MOD. GATE IN) at a gate of the at least one transistor (Q1); inverting, by the at least one transistor (Q1), a direct current (DC) input power signal (V.sub.DC) to generate an AC wireless signal (from L1) at the operating frequency; determining an operating mode (Q>=10 or Q<=4; high Q or low Q) for signal damping (see Q2, Rs1-RS1 and R1 of Fig. 5; also the switches are resistors of 4A and 4B) during transmission or receipt of wireless data signals by selecting one of a switching mode (switches closed) or an activation mode (switches open) for the operating mode; determining damping signals based on the operating mode (Q>=10 or Q<=4; high Q or low Q); wherein if the damping signals are determined based on the switching mode, the damping signals are substantially opposite signals of the wireless data signals; receiving, at a damping transistor (Q2) of a damping circuit (R7, Q2, RS1-RS3, R1, T1 and U1)  the damping signals for switching the damping transistor (Q2)  to control signal damping during transmission or receipt of wireless data signals; and selectively damping, by the damping circuit (R7, Q2, RS1-RS3, R1, T1 and U1)  , the AC wireless signal (from L1), during transmission of the wireless data signals based on the damping signals.  
 	With respect to claim 3, the prior art in Loftin  discloses the  method of claim 1, wherein the wireless data signals are one of on-off-keyed (OOK) in-band data signals or amplitude-shift-keyed (ASK) in-band data signals (Here, figure 2B ASK modulation is used). 
	With respect to claim 19, figure 5 of Loftin discloses a wireless power transmission system comprising: a transmission antenna  (L1)  configured to couple with at least one other antenna (22) and transmit alternating current (AC) wireless signals to the at least one antenna (22), the AC wireless signals including wireless power signals (column 2, lines 24-30) and wireless data signals (see the abstract of Loftin and Col. 9 lines 22-47, see also Fig. 2 and column 6, lines 54-67); an amplifier(52), the amplifier including at least one transistor (Q1) that is configured to (i) receive a driving signal (MOD. GATE IN) at a gate of the at least one transistor (Q1), the driving signal (MOD. GATE IN) configured to drive the transmission antenna (L1) based on an operating frequency (f.sub.0) for the wireless power transfer system and (ii) invert a direct current (DC) input power signal (V.sub.DC)  based on the driving signal (MOD. GATE IN), to generate the AC wireless signal (from L1) at an operating frequency (f.sub.0), and a damping circuit (R7, Q2, RS1-RS3, R1, T1 and U1)  that is configured to dampen the AC wireless signals during transmission of the wireless data signals, wherein the damping circuit (R7, Q2, RS1-RS3, R1, T1 and U1)  includes at least a damping transistor (Q2) that is configured to receive damping signals for switching the transistor damping (Q2) to control damping during transmission of the wireless data signals; and a transmission controller (RS1-RS3, R1 T1 and U1) that is configured to (i) provide (This coil current sense signal may be used, as desired, to provide feedback and other useful information, e.g., reflected impedance to ascertain when the primary coil L1 is properly aligned with the implanted coil 22, or for other purposes associated with the operation of the implantable device system. The current flowing through coil L1 will vary significantly as a function of whether resistor R1 is switched into the circuit or not.) the driving signals to the at least one transistor (Q1), (ii) determine an operating mode (Q>=10 or Q<=4; high Q or low Q)  for signal damping during transmission or receipt of wireless data signals by selecting one of a switching mode (switches closed)  or an activation mode (switches open) for the operating mode, (iii) generate the damping signals based on the operating mode (Q>=10 or Q<=4; high Q or low Q)  , wherein if the damping signals are determined based on the switching mode, the damping signals are substantially opposite signals of the wireless data signals, and (iv) perform one or more of encoding the wireless data signals, decoding the wireless data signals, receiving the wireless data signals(see the abstract of Loftin and Col. 9 lines 22-47, see also Fig. 2 and column 6, lines 54-67), or transmitting the wireless data signals (see the abstract of Loftin and Col. 9 lines 22-47, see also Fig. 2 and column 6, lines 54-67).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loftin (US 6591139).
  	With respect to claim 20, Loftin discloses a controller to: determine a driving signal (MOD. GATE IN)  for driving a transmitter antenna (L1) of a wireless power transmission system, the driving signal based, at least, on an operating frequency (f.sub.0) for the wireless power transmission system; provide the driving signal(MOD. GATE IN)  to at least one transistor (Q1) of an amplifier (52) of the wireless power transmission system at a gate of the at least one transistor (Q1); determine an operating mode for signal damping during transmission or receipt of wireless data signals (see the abstract of Loftin and Col. 9 lines 22-47, see also Fig. 2 and column 6, lines 54-67) by selecting one of a switching mode (switches closed)  and an activation mode (switches open)  for the operating mode (Q>=10 or Q<=4; high Q or low Q)  ; 5320-0514-US PATENT determine damping signals for a damping transistor (Q2) of a damping circuit (R7, Q2, RS1-RS3, R1, T1 and U1), the damping signals configured for switching the damping transistor, based on the operating mode (Q>=10 or Q<=4; high Q or low Q)  , to control signal damping during transmission or receipt of wireless data signals in-band of AC wireless signals of the wireless power transmission system, the AC wireless signals generated based on the driving signal (MOD. GATE IN), wherein if the damping siganls are determined based on the switching mode, the damping signals are substantially opposite signals of the wireless data signals; and provide the damping signals to the damping circuit (R7, Q2, RS1-RS3, R1, T1 and U1), the damping signals instructing the damping circuit to selectively damp the AC wireless signals based, at least in part, on wireless data signals that are in-band of the AC wireless signals but fails to disclose wherein the controller is stored on a non-tangible, machine-readable medium storing instructions, which, when executed, cause operation above.
 	 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement the invention if Loftin on a controller stored on a non-tangible machine readable medium storing instructions, which, when executed,  because the court has held applying a known technique (method or device in Loftin) to a known device (method, or product) ready for improvement to yield predictable results is obvious expedient.  (See Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976).)

Allowable Subject Matter
Claims 2, 4-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 2, the prior art in Loftin does not disclose the method of claim 1, wherein, determined based on the switching mode, the damping signals are substantially opposite signals of the wireless data signals.  
With respect to claim 12, the prior art fails to suggest or disclose determining if transmission or receipt of the wireless data signals has ended, and wherein determining the damping signals further includes determining instructions to switch the damping circuit to an inactive mode, when transmission or receipt of the wireless data signals ends, and the operating mode is the activation mode
 	With respect to claim 15, the prior art in Loftin does not disclose the method of claim 1, further comprising, the operating mode is the activation mode, instructing a power conditioning system of the wireless power transmission system to raise the input voltage (VPa) to the at least one transistor to an elevated input voltage (VPa+) when the damping circuit in the active mode, VPa+ configured to compensate for power loss in the system due to activation of the damping circuit.  
	 Here the damping circuit is based on the Q factor, not the an input voltage basis for power loss compensation. 
 	With respect to claim 17, the prior art in Loftin does not disclose the method of claim 1, further comprising, the operating mode is the switching mode, instructing a power conditioning system of the wireless power transmission system to raise the input voltage (VPa) to the at least one transistor to an elevated input voltage (VPa+) when the damping circuit is activated, VPa+ configured to compensate for power loss in the system due to activation of the damping circuit.  
 	Here the damping circuit is based on the Q factor not the an input voltage basis for power loss compensation.
Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive.
 	With respect to the amendment in claim 1, the change of the scope to say “selecting one of a switching mode or activation mode” and “wherein if” renders the Loftin to anticipate the claim language because the “if” need not occur to read on the claim language and the or allows only one alternative to be considered to read on the claim language.  Hence as only the activation mode need be considered, the further language about the switching mode is rendered moot.  As such Loftin reads on the claimed invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                   /THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849